DENY; and Opinion Filed June 4, 2015.




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00698-CV

                       IN RE YAN BENJAMIN WILHELM ASSOUN, Relator

                   Original Proceeding from the 296th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 296-55049-2009

                               MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Whitehill
                                   Opinion by Justice Lang-Miers
         Relator filed this petition for writ of mandamus contending that the trial court’s orders

will prevent him from establishing the defense of remarriage in opposition to the attempts of real

party in interest to enforce an order for payment of spousal support. Ordinarily, to obtain

mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). We conclude the relator has failed to establish a right to

relief at this time.

        We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

150698F.P05